DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 20 July 2020, 17 November 2020, 10 August 2021, and 16 November 2021, were filed after the mailing date of the patent application on 15 July 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 15 July 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  Said claim recites “An sounding reference signal (SRS) transmission method”.  Here, the indefinite article, “An”, is not correct.  Examiner respectfully suggests amending from “An” to “A”.  Appropriate correction is required.
Claims 2-11 are objected to because of the following informalities:  The preamble of said claims recite “The method” whereas the preamble of the independent claim recites “sounding reference signal (SRS) transmission method”.  Here, the inconsistent recitations do not comply with antecedent basis.  Examiner respectfully suggests amending each preamble of claims 2-11 from “The method” to “The SRS transmission method”.  Appropriate correction is required.
Claims 13-20 are objected to because of the following informalities:  The preamble of said claims recites “The device” whereas the preamble of the independent claim recites “The terminal device”.  Here, the inconsistent recitations do not comply with antecedent basis.  Examiner respectfully suggests amending each preamble of claims 13-20 from “The device” to “The terminal device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170288833 A1; hereinafter referred to as “Islam”) in view of Guo et al. (US 20110142095 A1; hereinafter referred to as “Guo”).
Regarding Claim 12, Islam discloses a terminal device, comprising a communication unit and a processing unit, wherein, 
the communication unit (¶134-137 & Fig. 6, Islam discloses a user equipment 600 comprising a receiver 605 and a transmitter 615) is configured to: 
¶206 & Fig. 23 (2305), Islam discloses receiving, by a user equipment (UE) from a base station (BS), an Sounding Reference Signal (SRS) grant), wherein the DCI comprises SRS trigger information (¶79, Islam discloses that the SRS indication information may include an SRS trigger.  Islam further discloses the SRS trigger may be included on a downlink control information (DCI) received over a Physical Downlink Control Channel (PDCCH)); 
the processing unit (¶134-137 & Fig. 6, Islam discloses the UE further comprising a processor) is configured to: 
determine a transmission latency K according to a first high layer signaling (¶206 & Fig. 23 (2305) & Claim 3, Islam discloses that the SRS grant indicates a plurality of SRS parameters that include a timing component.  ¶5, Islam further discloses that SRS parameters may be pre-configured by radio resource control (RRS) signaling.  Examiner correlates the timing component to “the transmission latency K”.  Examiner correlates Radio Resource Control (RRC) signaling to “high layer signaling”).
However, Islam does not explicitly disclose the communication unit is further configured to transmit an SRS on an SRS resource in an SRS resource set indicated by the SRS trigger information, according to the transmission latency K, at a Kth time-domain resource unit after receiving the DCI, wherein K is an integer greater than or equal to zero.
Guo teaches the communication unit is further configured to: 
transmit an SRS (¶37 & ¶64 & Fig. 6 (641), Guo teaches transmitting, by the UE to the BS, the SRS based upon SRS trigger information in the DCI) on an SRS resource in an SRS resource set indicated by the SRS trigger information (¶35-36, Guo teaches that the scheduled and periodic SRS are transmitted on SRS resources and Guo further teaches that the SRS resources may be scheduled using an SRS indicator), according to the transmission latency K, at a Kth time-domain resource unit after receiving the DCI (¶37, Guo teaches that the SRS is transmitted n+k subframes after reception of the DCI.  Examiner correlates k as the “transmission latency K”.  Examiner correlates the subframe to “the time-domain resource unit”), wherein K is an integer greater than or equal to zero (¶37, Guo teaches that the SRS is transmitted 4th subframe.  Here, the reference disclosed a value of k=4 subframes which is greater than 0).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Islam by requiring that the communication unit is further configured to transmit an SRS on an SRS resource in an SRS resource set indicated by the SRS trigger information, according to the transmission latency K, at a Kth time-domain resource unit after receiving the DCI, wherein K is an integer greater than or equal to zero as taught by Guo because reducing the required SRS resource for each user equipment will improve SRS transmission by reducing the total overhead (Guo, ¶32).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 12.
Regarding Claim 13, Islam in view of Guo discloses the device according to claim 12.
Islam discloses the processing unit is further configured to: determine the transmission latency K from SRS transmission latency indication information in the first high layer signaling (¶206 & Fig. 23 (2305) & Claim 3, Islam discloses that the SRS grant indicates a plurality of SRS parameters that include a timing component.  ¶5, Islam further discloses that SRS parameters may be pre-configured by radio resource control (RRS) signaling.  Examiner correlates the timing component to “the transmission latency K”.  Examiner correlates a plurality of SRS parameters that include the timing component as “SRS transmission latency indication information.  Examiner correlates Radio Resource Control (RRC) signaling to “high layer signaling”).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 13.
Regarding Claim 14, Islam in view of Guo discloses the device according to claim 12.
Guo further teaches the processing unit is further configured to: determine the transmission delay K according to a DCI format of the DCI (¶37, Guo teaches that the SRS is transmitted 4th subframe based upon the DCI format received).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Islam in view of Guo by requiring that the processing unit is further configured to: determine the transmission delay K according to a DCI format of the DCI as taught by Guo because reducing the required SRS resource for each user equipment will improve SRS transmission by reducing the total overhead (Guo, ¶32).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 14.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Guo in further view of CATT (R1-1719149; See PTO-892:Pg. 1:Reference X).
Regarding Claim 16, Islam in view of Guo discloses the device according to claim 12.
However, Islam in view of Guo does not disclose determining the transmission latency K, according to a subcarrier spacing used for SRS transmission triggered by the SRS trigger information.
CATT teaches determining the supported offsets for SRS transmission for each carrier as a number times the number of offsets corresponding to an LTE subcarrier spacing of 15 kHz).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Islam in view of Guo by determining the transmission latency K, according to a subcarrier spacing used for SRS transmission triggered by the SRS trigger information as taught by CATT because determining NR SRS configuration tables from LTE SRS configuration tables (CATT).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 16.
Claims 7-8, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Guo in further view of Sony (R1-1721353; See PTO-892:Pg. 2:Reference V).
Regarding Claim 18, Islam in view of Guo discloses the device according to claim 12.
Guo further teaches the processing unit is further configured to: 
transmit an SRS signal on each of the SRS resources included in each of the SRS resource sets indicated by the SRS trigger information, at the Kth time-domain resource unit (¶35-36, Guo teaches that the scheduled and periodic SRS are transmitted on SRS resources and Guo further teaches that the SRS resources may be scheduled using an SRS indicator).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Islam in view of Guo by transmit[ting] an SRS signal on each of the SRS resources included in each of the SRS resource sets indicated by the SRS trigger information, at the Kth time-domain resource unit as taught by Guo because reducing the Guo, ¶32).
However, Islam in view of Guo does not explicitly disclose the time-domain resource unit is a slot.
Sony teaches the time-domain resource unit is a slot (Pg. 3, Sony teaches T.sub.offset, or SRS Slot Offset, has a time-domain resource unit of a slot).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Islam in view of Guo by requiring that the time-domain resource unit is a slot as taught by Sony because an agreement on how to provide SRS transmission via LTE and NR between all vendors improves the operation of SRS transmission (Sony, Pgs. 1-3).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 18.
Regarding Claim 19, Islam in view of Guo discloses the device according to claim 12.
Guo further discloses the communication unit is further configured to: 
transmit the SRS on the SRS resource in the SRS resource set indicated by the SRS trigger information in a slot where the DCI is located, wherein a value of K is zero (¶37, Guo teaches that the SRS is transmitted kth subframe.  When k = 0, then the SRS is transmitted in the same subframe as the DCI).
However, Islam in view of Guo does not explicitly disclose the time-domain resource unit is a slot.
Sony teaches the time-domain resource unit is a slot (Pg. 3, Sony teaches T.sub.offset, or SRS Slot Offset, has a time-domain resource unit of a slot).
Sony, Pgs. 1-3).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 19.
Regarding Claim 11, Islam in view of Guo discloses the method according to claim 1.
Guo teaches the time-domain resource unit is a sub-frame (¶37, Guo teaches that the delay, k, is conveyed in a unit of subframes).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Islam in view of Guo by transmit[ting] an SRS signal on each of the SRS resources included in each of the SRS resource sets indicated by the SRS trigger information, at the Kth time-domain resource unit as taught by Guo because reducing the required SRS resource for each user equipment will improve SRS transmission by reducing the total overhead (Guo, ¶32).
However, Islam in view of Guo does not explicitly disclose the time-domain resource unit is a slot, or an orthogonal frequency division multiplexed (OFDM) symbol, or a micro slot, or PUSCH/PDSCH transmission duration.
Sony teaches the time-domain resource unit is a slot (Pg. 3, Sony teaches T.sub.offset, or SRS Slot Offset, has a time-domain resource unit of a slot), or an orthogonal frequency division multiplexed (OFDM) symbol, or a micro slot, or PUSCH/PDSCH transmission duration.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Islam in view of Guo by requiring that the time-domain resource Sony, Pgs. 1-3).
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Guo in further view of Kim et al. (US 20130156014 A1; hereinafter referred to as “Kim”).
Regarding Claim 20, Islam in view of Guo discloses the device according to claim 12.
However, Islam in view of Guo does not explicitly disclose the processing unit is further configured to: if the DCI further includes a transmission power control (TPC) command for SRS power control, perform power control on the SRS transmission by using the TPC command.
Kim teaches if the DCI further includes a transmission power control (TPC) command for SRS power control, perform power control on the SRS transmission by using the TPC command (¶15-17, Kim teaches performing transmission of an SRS according to the transmission power indicated by the downlink control information (DCI) comprising the Transmission Power Control (TPC) command).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Islam in view of Guo by perform[ing] power control on the SRS transmission by using the TPC command if the DCI further includes a transmission power control (TPC) command for SRS power control as taught by Sony because an agreement on how to provide SRS transmission via LTE and NR between all vendors improves the operation of SRS transmission (Sony, Pgs. 1-3).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16,992,033  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 12, Claim 11 of the ‘033 Application discloses terminal device, comprising a communication unit and a processing unit (Claim 11 of the ‘033 Application discloses a terminal device comprising a transceiver and a processor), wherein, the communication unit is configured to: 
receive downlink control information (DCI), wherein the DCI comprises SRS trigger information (Claim 11 of the ‘033 Application discloses receive downlink control information (DCI) from a network device, wherein the DCI comprises sounding reference signal (SRS) triggering signaling); 
the processing unit is configured to: 
Claim 12 of the ‘033 Application discloses a value of K is configured for the at least one SRS resource set by the network device through high-layer signaling); and 
the communication unit is further configured to: 
transmit an SRS on an SRS resource in an SRS resource set indicated by the SRS trigger information, according to the transmission latency K, at a Kth time-domain resource unit after receiving the DCI, wherein K is an integer greater than or equal to zero (Claim 11 of the ‘033 Application discloses transmit an SRS on a target SRS resource in the at least one SRS resource set in a slot meeting a first preset condition and after K slots from reception of the DCI, K being a nonnegative integer).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 12.
Regarding Claim 13, Claim 11 and Claim 12 of the ‘033 Application discloses the device according to claim 12.
Claim 12 of the ‘033 Application discloses the processing unit is further configured to: determine the transmission latency K from SRS transmission latency indication information in the first high layer signaling (Claim 12 of the ‘033 Application discloses a value of K is configured for the at least one SRS resource set by the network device through high-layer signaling).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 13.


Allowable Subject Matter
Claims 4, 6, 10, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474